Title: To James Madison from William C. C. Claiborne, 30 July 1807
From: Claiborne, William C. C.
To: Madison, James



Sir,
New Orleans July 30th. 1807.

Finding Mrs. Claiborne’s Health much impaired, and being apprehensive that a residence here during the summer might, endanger her life, I propose leaving this City (with my family) for the Mississippi Territory in the course of the Day.  I shall myself continue in the vicinity of Natchez for four or five Days only, & expect to return to New Orleans on or before the 20th. August.
I am not yet advised of the issue of Burr’s Trial.  I am Sir, very respectfully, your mo: hble servt.

William C. C. Claiborne

